IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00018-CV

BILLY JOE AKINS, DAVID AKINS, MARILYN AKINS, AND
CHAPARRAL INSULATION, INC. D/B/A CHAPARRAL MOTORS
AND LOCHRIDGE-PRIEST, INC.,
                                      Appellant
v.

PJC LOGISTICS, LLC, INDIVIDUALLY AND DERIVATIVELY ON
BEHALF OF LOCHRIDGE-PRIEST, INC.,
                                      Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-3463-4


            ORDER FOR REFERRAL TO MEDIATION


    The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2005). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes . . . and the early settlement

of pending litigation through voluntary settlement procedures.” Id. § 154.002 (West
2005).    Mediation is a form of ADR.        Mediation is a mandatory but non-binding

settlement conference, conducted with the assistance of a mediator.           Mediation is

private, confidential, and privileged.

         We find that the appeal in Cause No. 10-15-00018-CV is appropriate for

mediation. See id. § 154.021(a) (West 2005); 10TH TEX. APP. (WACO) LOC. R. 9. We note

that this Court referred the related appeal in Cause No. 10-14-00222-CV and the original

proceeding in Cause No. 10-14-00380-CV to mediation on December 18, 2014.

     The Court assigns Judge Rick Morris as mediator. Judge Rick Morris was also

assigned as mediator in Cause No. 10-14-00222-CV and Cause No. 10-14-00380-CV. His

address and phone number are as follows:

                                     Judge Rick Morris
                                       P.O. Box 1163
                                      Salado, Tx 76571
                                       (254) 718-3388

         Mediation must occur within sixty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

     No less than seven calendar days before the first scheduled mediation session, each

party must provide the mediator and all other parties with an information sheet setting

forth the party’s positions about the issues that need to be resolved. At or before the

first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.




Akins v. PJC Logistics, LLC                                                           Page 2
       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement. For purposes of this

referral to mediation, the respondent trial court is deemed to not be a party.

       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay one-half of the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

     Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

       We refer the appeal in Cause No. 10-15-00018-CV to mediation.



                                              PER CURIAM

Before Chief Justice Gray, and
     Justice Scoggins
(Justice Davis not participating)
Order issued and filed February 12, 2015
Do not publish




Akins v. PJC Logistics, LLC                                                           Page 3